Citation Nr: 1127609	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether a reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 80 percent to 30 percent was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from August 1948 to August 1949, and from February 1950 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating for the Veteran's bilateral hearing loss from 80 percent to 30 percent effective July 1, 2008. 

In June 2011, the Veteran presented hearing testimony before the undersigned Veterans Law Judge by videoconference.  A transcript is in the claims file.  

Since the June 2011 hearing, the Board has received additional medical evidence from the Veteran which suggests worsened hearing.  Although the evidence was submitted in connection with the current appeal, the Board finds, upon review, that its submission is appropriately considered as raising a claim for entitlement to a disability rating higher than 30 percent for bilateral hearing loss.  However, because that issue has not been adjudicated by the RO, the Board does not have jurisdiction over it.  It is, therefore, REFERRED to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  In a final March 2005 rating decision, service connection was established for bilateral hearing loss with an 80 percent disability rating effective March 8, 2004. 

2.  In December 2006, the RO notified the Veteran of a proposal to reduce the disability rating for bilateral hearing loss from 80 percent to 10 percent based on an improvement shown in his condition.

3.  The RO effectuated the reduction of the Veteran's disability rating for service-connected bilateral hearing loss to 30 percent effective July 1, 2008, in the April 2008 rating decision on appeal.  

4.  The reduction in rating was carried out in accordance with applicable procedures.

5.  At the time of the reduction, an 80 percent rating had been in effect since March 8, 2004, a period of approximately four years and four months.

6.  The Veteran demonstrated no worse than Level VI hearing acuity bilaterally on audiological evaluations conducted from August 2006 to September 2010.

7.  At the time of the reduction, material improvement had been shown in the degree of disability associated with the Veteran's bilateral hearing loss.  


CONCLUSION OF LAW

The April 2008 rating decision which reduced the disability rating for the Veteran's service-connected bilateral hearing loss from 80 percent to 30 percent was proper. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error as a result of insufficient notice, and no prejudicial or harmful error has been demonstrated, for reasons addressed below.

Under the law and judicial precedents, it is not clear how, or even whether, the VCAA applies to rating reduction claims, because an argument can be made that a reduction does not arise from an "application" as contemplated in 38 U.S.C.A. 
§ 5103(a).  Nevertheless, rating reduction matters have special due process requirements which govern how a reduction in rating must be implemented.  See 38 C.F.R. § 3.105(e).

Under applicable law, when the reduction in evaluation of a service-connected disability or unemployability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified, at his or her latest address of record, of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105 (e).

In the advance written notice concerning proposed actions under paragraphs (d) through (h) of section 3.105, the beneficiary will be informed that he or she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  If a pre-determination hearing was not requested or if the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  38 C.F.R. § 3.105(i) (1), (2).

Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within the 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Court has held that when VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio, and will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the RO complied with all special due process requirements.  The Veteran was notified, by way of a December 2006 rating decision, that his disability rating for service-connected bilateral hearing loss, was proposed to be reduced from 80 to 30 percent, with detailed reasons for the proposed action.  In the notice letter attached to the December 2006 rating decision, the Veteran was notified that he had 60 days to present additional evidence to show payments should be continued at their present level.  He was also advised that he could request a predetermination hearing.  

Thereafter, the Veteran submitted additional evidence in support of his claim and requested a predetermination hearing.  An informal hearing was held on March 26, 2008.  After review of the additional evidence, the RO issued an April 2008 rating decision which effectuated the reduction in the Veteran's disability rating for service- connected hearing loss from 80 to 30 percent, effective July 1, 2008.  Given the foregoing, the Board finds VA has satisfied its duty to comply with the special due process requirements in this case.

The Veteran was also provided with the laws and regulations pertaining to disability ratings as well as the specific rating criteria used to evaluate his service-connected disability, in the April 2008 rating decision and the December 2008 SOC (cumulatively).  The RO also explained the basis for its reduction in the rating decision, SOC, and January 2011 SSOC.  Therefore, the Board finds that, if any VCAA notice was required in this case, the lack of such notice is harmless error because the Veteran, and any other reasonable person, should be expected to understand what was needed.  In addition, at the Board hearing, the Veteran and his representative demonstrated adequate understanding of the evidence needed to substantiate his claim.  For these reasons, it is not prejudicial to the Veteran for the Board to decide this appeal.  No notice error has affected the essential fairness of the adjudication.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claim.  The Veteran was afforded VA examinations in August 2006, April 2008, and September 2010.  The Veteran has also submitted lay and private medical evidence in support of his appeal.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder pertinent to the claim.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Entitlement to service connection for bilateral hearing loss was established in March 2005.  At that time, the RO assigned an 80 percent disability rating effective March 8, 2004, under Diagnostic Code 6100 for the Veteran's hearing loss.  The 80 percent disability rating was assigned based on the results of the December 2004 VA audiological examination, which showed an average decibel loss of 45 in the left ear and 46 in the right ear and speech discrimination scores of 32 percent in the left ear and 28 percent in the right ear.   

In July 2006, the Veteran filed a claim requesting a total disability rating due to unemployability as a result of service-connected disabilities (i.e., TDIU).  

In August 2006, the Veteran was afforded a VA medical examination to determine the current level of severity of his service-connected hearing loss disability.  Based on the results of the audiological examination, which showed an average decibel loss of 48 in the left ear and 46 in the right ear and speech discrimination scores of 72 percent in the left ear and 68 percent in the right ear, the RO proposed to reduce the Veteran's disability rating to 10 percent.

In April 2008, the Veteran was afforded another VA examination to determine the current level of severity of his service-connected disability.  Based on this evidence, which showed average decibel losses and speech discrimination scores of 53 percent and 60 percent bilaterally, the RO issued an April 2008 rating decision, which reduced the disability rating from 80 percent to 30 percent.  The RO explained that, although prior examination indicated that evaluation of the disability should have been 10 percent, the more recent examination indicated a 30 percent rating, and the higher of the two evaluations was assigned.  

The Veteran filed a timely notice of disagreement and substantive appeal as to whether the reduction in his disability rating was proper, and he asserts that his disability rating should be restored to 80 percent.

Regarding rating deductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In addition, where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable as to disabilities which have not become stabilized and are likely to improve, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 80 percent rating, reduced to 30 percent in the April 2008 rating decision on appeal, had been in effect for less than a five-year period.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  As noted, the Veteran's service-connected bilateral hearing loss is rated under 38 C.F.R. § 4.85, DC 6100.  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz), divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Turning to the merits of this claim, the Board notes that the 80 percent rating the Veteran seeks to have restored was awarded based on a December 2004 VA examination.  As noted above, that examination revealed average hearing threshold levels of 45 in the left ear and 46 in the right ear and speech discrimination scores of 32 percent in the left ear and 28 percent in the right ear.  Based on this evidence, the RO granted an 80 percent disability rating, effective March 8, 2004, the date of the claim.  Table VII (DC 6100) provides an 80 percent disability rating for the hearing impairment demonstrated at this examination.  38 C.F.R. § 4.85.  

The rating reduction was based on the results of the August 2006 and April 2008 VA examinations.  As noted above, at the August 2006 VA examination, an average decibel loss of 48 in the left ear and 46 in the right ear and speech discrimination scores of 72 percent in the left ear and 68 percent in the right ear were shown.  At the April 2008 VA examination, the Veteran demonstrated average decibel losses of 53 and speech discrimination scores of 60 percent bilaterally.  Table VII (DC 6100) provides for the assignment of a 10 percent and 30 percent disability rating, respectively, for the hearing impairment demonstrated at these examinations.  The RO assigned the higher of the two evaluations.    

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's disability rating from 80 percent to 30 percent, in the April 2008 rating decision, was proper.  Indeed, the August 2006 and April 2008 VA examinations showed significant improvement in the Veteran's service-connected hearing loss, particularly with respect to his speech discrimination scores, from the level of severity shown at the December 2004 VA audiological examination.  

It is noted that the Veteran submitted a letter from a private audiologist dated in November 2007 in support of his claim.  Notably, the audiologist did not provide the results of the Veteran's audiometric testing or scores for his speech recognition ability in the letter.  However, the audiologist did describe the Veteran's speech discrimination ability as "good".  Thus, while the private audiologist noted no significant changes in the Veteran's thresholds to justify a reduction in disability benefits in her subsequent June 2008 letter, the Veteran's speech recognition scores, and not his auditory thresholds, were primarily the basis of the prior 80 percent disability rating.  Her description of the Veteran's speech discrimination as "good" is not shown to be inconsistent with the speech discrimination shown at the VA audiological examinations in August 2006 and April 2008.  

In evaluating this claim, the Board finds that the VA examinations were adequate and thorough, because the VA examiner performed and reported all findings needed to ascertain the current level of severity of his service-connected disability.  The August 2006 VA examiner also considered the Veteran's reported history as it relates to hearing problems and noted the Veteran's report of functional impairment caused by his hearing disability (i.e., difficulty sleeping) in the examination report.  Therefore, the Board finds that the reduction in the Veteran's disability rating was adequately based upon review of the entire history of the Veteran's disability.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

We recognize that the Veteran has recently submitted private audiological evaluation dated in June 2011 in support of his appeal.  The audiometric results are depicted by graph, and it is unclear whether the speech discrimination scores of 68 percent for the left ear and 76 percent for the right ear were obtained through use of the Maryland CNC test.  However, even if we assume that they were, the audiometric results as interpreted by the Board are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
70
75
LEFT
35
40
55
70
75

Thus, the average decibel loss for both ears is 60.  Under Table VII, the Veteran still would not be entitled to restoration of an 80 percent disability rating for his hearing loss.  Further, it is observed that these results are approximately three years after the April 2008 VA examination and reduction in rating and, consequently, have less probative value in our evaluation of whether the RO's reduction of the Veteran's disability rating was proper at the time of the April 2008 rating decision than the above medical evidence.

For the foregoing reasons, the Board finds that the competent and probative evidence of record, as detailed above, satisfies the regulatory standards of 38 C.F.R. § 3.344(c), because adequate reexamination of the Veteran's disability rating sufficiently showed improvement warranting a reduction in the rating.  Moreover, the procedural due process rules mandated by 38 C.F.R. § 3.105(e) for rating reductions were also followed by the RO.

Therefore, the RO's reduction of the disability rating for service-connected bilateral hearing loss from 50 percent to20 percent is found to be warranted by the evidence of record.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in favor of the Veteran, and the benefit-of-the- doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Because the reduction of the disability rating for the Veteran's service-connected bilateral hearing loss from 80 percent to 30 percent was proper, the appeal is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


